UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6937


BRENT W. COOK,

                      Plaintiff – Appellant,

          v.

MICHAEL WADE, Sheriff; YVETTE KING, Psychologist; MICHAEL
THOMAS, Head of Mental Health,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:14-cv-00021-GBL-JFA)


Submitted:   December 17, 2015            Decided:   December 22, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brent William Cook, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Brent William Cook seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2012) complaint without

prejudice.      We    dismiss   the   appeal      for    lack     of    jurisdiction

because the notice of appeal was not timely filed.

     Parties    are    accorded   30       days   after     the    entry     of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

April 23, 2015.        The notice of appeal was filed on June 16,

2015.   Because Cook failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.

We deny Cook’s motion for appointment of counsel and dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials         before    this    court   and

argument would not aid the decisional process.



                                                                           DISMISSED



                                       2